Exhibit 10.1

 

AGREEMENT FOR SALE OF BUSINESS

 

This agreement is entered into on December 31, 2010 by and between Floridian
Financial Group, Inc., referred to below as "Seller," and FBC Mortgage, LLC,
referred to below as "Buyer."

Seller desires to sell its ownership interest in the business under the name of
Floridian Financial Mortgage, LLC, referred to below as “FFM.” Buyer desires to
purchase FFM as a going concern. Accordingly, it is agreed as follows:

 

1. Seller agrees to sell and Buyer agrees to buy, the goodwill of FFM, any right
Seller currently has to use the trade name “Floridian Financial Mortgage,”
Seller’s forty nine percent (49%) ownership interest in the business and any and
all rights to existing business agreements held by FFM.

 

2. All records, customer lists, and correspondence, along with all files and
advertisement materials and data relating to the business are included in this
sale.

 

3. The purchase price for the sale shall be based on the closing value of FFM on
12/31/2010 which is currently one hundred and eighteen thousand dollars
($118,000.00). The payment will be made within (30) days of the signing of this
agreement.

 

4. Seller has obtained approval from its Board of Directors by unanimous vote
and agreement, and Buyer has obtained approval from its Board of Directors by
unanimous vote and agreement to enter into this Buy/Sell Contract.

 

In witness of the above, the parties have executed this Agreement on the day and
year written above.

 

Floridian Financial Group, Inc.

BY:

/s/ Charlie W. Brinkley, Jr.                                 

[print name]  Charlie W. Brinkley, Jr.                               ,

Title:  Chairman and Chief Executive Officer                   

 

FBC Mortgage LLC

[img1.gif]


Sal A. “Joe” Nunziata

CEO

--------------------------------------------------------------------------------